


Exhibit 10.11

 

CONFIDENTIAL TREATMENT REQUESTED

 

AMENDMENT NO. 2
LICENSE AGREEMENT “AGREEMENT” FOR WIRELESS
COMMUNICATION ACCESS SYSTEMS

 

This Amendment No. 2 to License Agreement for Wireless Communications Access
System, by and between City of Chicago and Chicago Concourse Development Group,
LLC dated November 17, 2005 (the “Agreement”), is made and entered into as of
this 31st day of December 2014, by and between the City of Chicago “City”, a
municipal corporation and home rule unit of government under the Constitution of
the State of Illinois, and Chicago Concourse Development Group, LLC. 
“Licensee”, a subsidiary of Boingo Wireless Incorporated, and a Delaware Limited
Liability Company.  The parties hereby agree as follows:

 

Pursuant to Article 1.1, Section 11.3 of the Agreement, entitled Amendments, the
following terms and conditions shall be incorporated as “Exhibit A WCAS Design
and Performance Requirements, Schedule 4: WCAS Performance Improvement
Requirements—2015 Amendment.”

 

1.              Licensee will provide City with enhanced reporting of
performance measurements including, data throughput speeds, access point
availability, and the number of users currently connected.  This summary report
will detail performance of the Wi-Fi networks throughout O’Hare and Midway
airports.  The reports will be delivered as electronic documents with scope and
frequency to be agreed upon between Licensee and City Department of Aviation
staff.

 

2.              Licensee must complete at O’Hare and Midway airports an airport
wide access point upgrade to [*], on or before [*].  Licensee shall commence
upgrades to the WiFi networks in [*] and the schedule for upgrades at O’Hare and
Midway will be coordinated between Licensee and City Department of Aviation
staff.

 

3.              Licensee must provide on a monthly basis, beginning [*] after
the network upgrades are completed, statistics that confirm that the WiFi speeds
listed below are being attained no less than [*] of the time each month at both
O’Hare and Midway airports.  Licensee will establish the parameters for
benchmark performance testing.

 

a.              Complimentary Sessions:

i.                  Burst speed of [*] available for five minutes allocable
throughout the session on demand, with a minimum speed of [*] during the 30
minute complimentary session.  Each unique device will be granted one
complimentary session per calendar day.

 

b.              Pay As You Go Sessions:

i.                  Burst speed of [*] available for five minutes allocable
throughout the session on demand, with a minimum speed of [*] during the
session.

 

c.               Subscription Sessions:

i.                  Burst speed of [*] available for five minutes allocable
throughout the session on demand, with a minimum speed of [*] during the
session.

 

4.              Licensee must increase available internet Bandwidth, as needed,
to ensure that WiFi Session Minimum Speeds - listed in Item 3 above - are
maintained as user consumption increases.

 

5.              Licensee must complete the implementation of the Location Based
Services (“LBS”) infrastructure by [*] [*]. The supporting software application
to display expected wait times at all TSA checkpoints used by travelers must be
completed on or before [*].  Licensee will display this information on the
Boingo public Wi-Fi Walled Gardens available to passengers at ORD and MOW
airports.  Licensee will provide a link to the same, or similar, data displayed
on Licensee’s Walled Garden to City’s Aviation IT Department for integration on
City’s Fly Chicago website.  Licensee will further supply access to this
specific data to City’s Aviation IT Department for City’s use on other City
provided display systems.  Licensee will not be responsible for any additional
costs to display or interface this data with other display systems and/or other
third party assets.  Licensee will also not be responsible for funding
additional enhancements to this application or providing other LBS applications.

 

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

--------------------------------------------------------------------------------


 

6.              Licensee must complete the implementation of the RAD
technologies “South Airfield Wi-Fi” pilot project at O’Hare Airport that
provides Wi Fi access to vehicles, people, and security cameras, allowing back
end connectivity to the CDA network, on or before [*].  Licensee’s
responsibility will be limited to procuring and installing the hardware.  The
third party vendor will be solely responsible for all other costs associated
with the proof of concept trial.  In the event that the proof of concept is
unsuccessful, the vendor will remove their hardware and neither City nor
Licensee will have any responsibility for the equipment cost and Licensee will
absorb only installation costs.  In the event that City wishes to expand the
program after the proof of concept, Licensee will have no obligation to fund or
otherwise support that expansion.

 

7.              Licensee must complete the build out of WiFi infrastructure in
the public areas of the Federal Inspection Station (“FIS”) at Terminal 5 at
O’Hare airport to accommodate the connectivity requirements of the Mobile
Passport Control smartphone applications, on or before [*].  Licensee will
further complete the build out of DAS infrastructure in the public areas of the
same FIS facility by [*], [*] and make every effort to gain cellular Carrier
participation to provide their respective services on the network by that date
however it is understood by both parties that Carrier participation is solely at
the discretion of each individual Carrier.

 

If the Licensee is unwilling or unable to meet any one of the benchmarks or
requirements contained within the Amendment, it will be considered an Event of
Default.  Pursuant to the Commissioner’s authority under Article 9, Section 9.1
of the Agreement, the Licensee will be granted [*] to cure any default after
receipt of written notice by City.  If the Event of Default cannot be cured
within [*], but Licensee promptly begins and diligently and continuously
proceeds to cure the failure within the time period granted and after that
continues to diligently and continuously proceed to cure the failure, and the
failure is reasonably susceptible of cure within [*] from delivery of the
notice, Licensee will have the additional time, not to exceed [*] additional
days, to cure the Event of Default.

 

If the Event of Default is not cured in the time allowed, the City through the
Commissioner may elect to terminate the Agreement in its entirety, pursuant to
Section 9.2.A.

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 to AGREEMENT
as of the date first above written.

 

Chicago Department of Aviation

 

 

 

 

 

/s/ Michael Boland

 

Michael Boland

 

Acting Commissioner

 

 

 

December 31, 2014

 

Date

 

 

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

--------------------------------------------------------------------------------


 

Concourse Development Group, LLC

 

 

 

signature illegible

 

Name

 

 

 

Manager

 

Title

 

 

 

December 31, 2014

 

Date

 

 

 

Boingo Wireless Incorporated

 

 

 

/s/ Peter Hovenier

 

Name

 

 

 

CFO

 

Title

 

 

 

December 31, 2014

 

Date

 

 

--------------------------------------------------------------------------------
